DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9-15 and 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum et al., US PGPUB No. 20200058140 A1, hereinafter Meldrum, and further in view of Golan et al., US PGPUB No. 2009031644 A1, hereinafter Golan.


Regarding claim 9, Meldrum discloses a three-dimensional object modeling system (Meldrum; a 3D object modeling [¶ 0078-0080], as illustrated within Fig. 11, system [¶ 0064-0066], as illustrated within Fig. 1) comprising: 
a first electrode (Meldrum; the 3D object modeling system, as addressed above, comprises a 1st electrode [¶ 0073-0074], as illustrated within Fig. 5); 
a second electrode (Meldrum; the 3D object modeling system, as addressed above, comprises a 1st electrode [¶ 0073-0074], as illustrated within Fig. 5); 
a power supply connected to the first electrode and the second electrode (Meldrum; an implicit power supply connected to the 1st electrode and the 2nd electrode [¶ 0073-0074]; wherein, the power supply is implicit given the supplied voltage [¶ 0074 and ¶ 0089]); 
a camera (Meldrum; the 3D object modeling system, as addressed above, comprises a camera [¶ 0065-0066]; additionally, alternative camera configuration [¶ 0067]);
a controller (Meldrum; a processor/controller [¶ 0014-0016]; moreover, program code that causes programmable computer processor [¶ 0017]) to: 
output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply an electric field to an object suspended in the fluid so as to rotate the object (Meldrum; the processor/controller, as addressed above, to output control signals controlling the power supply such that the 1st electrode and the 2nd electrode [¶ 0073-0074] cooperate to apply an (sinusoidal waveform, single waveform) electric field to an object suspended in the fluid so as to rotate the object [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage parameters and rotation (i.e. dielectrophoretic torque) [¶ 0089-0090 and ¶ 0099], in relation with calculated E-field [¶ 0095]); and
output control signals controlling the camera to capture images of the object at different angles during rotation of the object, wherein the controller is to form a three-dimensional model of the object based on the captured images (Meldrum; output control signals controlling the camera to capture images of the object at different angles during rotation of the object [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11).  
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan teaches that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object (Golan; the 1st electrode and the 2nd electrode cooperate to apply a DC or AC (i.e. nonrotating) nonuniform electric field to an object suspended in the fluid so as to rotate the object [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Meldrum and Golan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Meldrum, to incorporate that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 10, Meldrum in view of Golan further discloses the system of claim 9, wherein the camera has an optical axis and wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis perpendicular to the optical axis (Meldrum; the camera has an optical axis [¶ 0065-0066], as illustrated within Fig. 1 and Fig. 2B, and wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis perpendicular to the optical axis [¶ 0070-0072], as illustrated within Fig. 5; wherein, the dipole moment in the object to the rotation of the electric field imposes a torque on the object [¶ 0073-0074]).
Golan further teaches applying of the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object (Golan; applying of the DC or AC (i.e. nonrotating) nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077]; moreover, dielectrophoretic force exists when the intensity and/or the phase of the applied electric field is nonuniform [¶ 0116-0118]).
Meldrum as modified by Golan, to incorporate applying of the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 11, Meldrum in view of Golan further discloses the system of claim 9 further comprising a stage extending in a plane for supporting a slide supporting the fluid suspended object (Meldrum; a stage extending in a plane for supporting a slide supporting the fluid suspended object [¶ 0068-0070]), wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (Meldrum; the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage [¶ 0073-0076]; moreover, degrees of rotation [¶ 0078-0079]).  
Golan further teaches the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage [¶ 0107-0109 and ¶ 0111], as illustrated within Fig. 2B; moreover, dielectrophoretic force exists when the intensity and/or the phase of the applied electric field is nonuniform [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 12, Meldrum in view of Golan further discloses the system of claim 9, wherein the electric field is a sinusoidal electric field between the first electrode and the second electrode (Meldrum; the electric field is a sinusoidal electric field between the 1st electrode and the 2nd electrode [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage and dielectrophoretic torque [¶ 0089-0090, ¶ 0095, and ¶ 0099]).
Golan further teaches the nonrotating nonuniform electric field is a sinusoidal electric field between the first electrode and the second electrode (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is a sinusoidal electric field between the first electrode and the second electrode [¶ 0090]; moreover, phase of an alternating current [¶ 0006-0007, ¶ 0116, ¶ 0125, and ¶ 0128]).
Meldrum as modified byGolan, to incorporate the nonrotating nonuniform electric field is a sinusoidal electric field between the first electrode and the second electrode (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).
  
Regarding claim 13, Meldrum in view of Golan further discloses the system of claim 9, wherein the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (Golan; the applying of the DC or AC (i.e. nonrotating) nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object [¶ 0068, ¶ 0109, and ¶ 0119]; as further illustrated by the electrode configuration [¶ 0072-0073, ¶ 0076, and ¶ 0109] within Figs. 1 and 2A-B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 9, due to the similarities claim 14 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 14; however, the subject matter/limitations not addressed by claim 9 is/are addressed below.
Meldrum discloses a cellular object rotation system for use with a cellular object imaging system (Meldrum; a cellular object rotation system for use with a cellular object imaging system [¶ 0064-0066, ¶ 0070, and ¶ 0072]; moreover, a system [¶ 0064-0066], as illustrated within Fig. 1, and rotation rate/amount [¶ 0076 and ¶ 0079], as illustrated within Fig. 11), the rotation system comprising electrodes (Meldrum; rotation system comprising electrodes [¶ 0073-0074], as illustrated within Fig. 5).
(further refer to the rejection of claim 9)  

Regarding claim 15, Meldrum in view of Golan further discloses the cellular object rotation system of claim 14, wherein the controller is to cause the first electrode and the second electrode to form an alternating current sinusoidal electric field having a frequency of at least 30 kHz and no greater than 500 having a voltage of at least 0.1 V rms and no greater than 100 v rms (Meldrum; the controller is to cause the 1st electrode and the 2nd electrode to form an alternating current sinusoidal electric field [¶ 0073-0074] having a frequency of at least .03 MHz (i.e. 30 kHz) and no greater than 0.5 MHz (i.e. 500) having a voltage of at least 2 V (i.e. 0.1 V root-mean-square (rms) and no greater than 100 v rms) [¶ 0089-0090 and ¶ 0095]).  

Regarding claim 1, Meldrum disclose a three-dimensional object modeling method (Meldrum; a 3D object modeling method [¶ 0078-0080], as illustrated within Fig. 11, system [¶ 0064-0066], as illustrated within Fig. 1) comprising: 
applying an electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object (Meldrum; the method, as addressed above, comprises applying an electric field to apply a dielectrophoretic torque to an implicit 3D object to rotate the 3D object [¶ 0070 and ¶ 0073-0074], given the real physical structure of a cell [¶ 0005-0007 and ¶ 0056] and rotation of the object/cell [¶ 0078-0080]); 
capturing images of the object at different angles of the object during rotation of the object (Meldrum; the method, as addressed above, comprises capturing images of the object at different angles of the object during rotation of the object [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11);
forming a three-dimensional model of the object based on the captured images (Meldrum; forming a 3D model of the object based on the captured images [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11).
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan teaches applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional Golan; applying a DC or AC (i.e. nonrotating) nonuniform electric field to apply a dielectrophoretic torque to an implicit 3D object to rotate the implicit 3D object [¶ 0006-0007 and ¶ 0076-0077], given the real physical structure of a cell [¶ 0062]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Meldrum and Golan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum, to incorporate applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 10, due to the similarities claim 2 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 11, due to the similarities claim 3 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 3.

Regarding claim 4, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field is a sinusoidal electric field between electrodes (Meldrum; the electric field is a sinusoidal electric field between parallel electrodes [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage and dielectrophoretic torque [¶ 0089-0090, ¶ 0095, and ¶ 0099]).
Golan further teaches the nonrotating nonuniform electric field is a sinusoidal electric field between the parallel electrodes (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is a sinusoidal electric field [¶ 0090] between parallel electrodes [¶ 0068 and ¶ 0107-0108], as illustrated within Figs. 2A-B; moreover, phase of an alternating current [¶ 0006-0007, ¶ 0116, ¶ 0125, and ¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is a sinusoidal electric field between the parallel electrodes (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 13, due to the similarities claim 5 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 5.

Regarding claim 6, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field is an alternating current electric field having a frequency of at least 30 kHz and no greater than 500 kHz (Meldrum; the electric field is an alternating current electric field [¶ 0073-0074] having a frequency of at least .03 MHz (i.e. 30 kHz) and no greater than 0.5 MHz (i.e. 500 kHz) [¶ 0089-0090 and ¶ 0095]). 
Meldrum fails to disclose the nonrotating nonuniform electric field.
However, Golan teaches the nonrotating nonuniform electric field is an alternating current electric field (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field is an alternating current electric field [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is an alternating current electric field (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 7, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field has a voltage of at least 0.1 V rms and no greater than 100 v rms (Meldrum; the electric field [¶ 0073-0074] has a voltage of at least 2 V (i.e. 0.1 V rms and no greater than 100 v rms) [¶ 0089-0090 and ¶ 0095]).  
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan the nonrotating nonuniform electric field has a voltage
 (Golan; applying a DC or AC (i.e. nonrotating) nonuniform electric field to apply a dielectrophoretic torque to a 3D object to rotate the 3D object [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).
	
Regarding claim 8, Meldrum in view of Golan further discloses the method of claim 1, wherein the objects comprise at least one biological cell (Meldrum; the objects comprise at least one biological cell [¶ 0005-0007, ¶ 0056, and ¶ 0064-0065]).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616